Appellant was convicted of incest. The statement of facts, or what purports to be, can not be considered, because not authenticated in any manner known to or required by law, The entire authentication to said statement of facts is as follows: "Examined, approved, and ordered filed as part of the records in this case. W.R. McGill, Judge Fiftieth District." The attorneys did not sign it. The judge does not certify the attorneys failed to agree, and therefore he made up the purported statement of facts. He does not even certify that it is a statement of facts proved on the trial, or that it had any connection with the appellant's case. Rev. Stats., arts. 1377, 1378; Hess v. The State, 30 Texas Crim. App., 477, and cited authorities. In the absence of the evidence, we can not intelligently pass upon the questions in regard to the admission of the testimony set out in the bills of exception. It may have been properly admitted, and, if not, may have been entirely harmless. This can not be determined without a review of the evidence adduced on the trial. Nor can we consider the exceptions reserved to the charges refused. They may not have been applicable to any issue raised upon the trial, and may have been properly rejected.
As presented by the record, the judgment will be affirmed.
Affirmed.
Judges all present and concurring. *Page 356